IN THE SUPREME COURT OF THE STATE OF DELAWARE

CHRISTOPHER J. FORSTER,                  §
                                         §
       Defendant Below,                  §   No. 91, 2021
       Appellant,                        §
                                         §   Court Below-Superior Court
       v.                                §   of the State of Delaware
                                         §
STATE OF DELAWARE,                       §   Cr. ID Nos. 1805006433
                                         §               1605006569 (K)
       Plaintiff Below,                  §
       Appellee.                         §

                          Submitted: October 29, 2021
                          Decided:   November 16, 2021

                                     ORDER

      (1)    The appellant filed a notice of appeal from a Superior Court order

denying his motion for modification or correction of his violation of probation

sentence. The Court issued a briefing schedule on July 12, 2021; the appellant’s

opening brief was due August 12, 2021. On August 17, 2021, and September 17,

2021, Court staff sent brief delinquency letters to the appellant. On August 30, 2021,

and October 1, 2021, respectively, the postal service returned those letters, marked

“return to sender” and “unable to forward.”

      (2)    On October 18, 2021, after confirming that the Department of

Correction did not have an alternative address for the appellant, the Senior Court

Clerk issued a notice, sent by certified mail, directing the appellant to show cause

why this appeal should not be dismissed for his failure to file an opening brief. On
October 29, 2021, the postal service returned the notice to show cause, with

markings indicating that the letter could not be delivered or forwarded.

      (3)    The appellant having failed to respond to the notice to show cause, to

file the opening brief, or to report any change of address to the Court, dismissal of

this action is deemed unopposed.

      NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rules 3(b)(2)

and 29(b), that the appeal is DISMISSED.

                                       BY THE COURT:


                                       /s/ Tamika R. Montgomery-Reeves
                                                   Justice




                                         2